IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-71,377-01


EX PARTE CHUONG DUONG TONG





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 760745-A IN THE 178TH  DISTRICT COURT
HARRIS COUNTY



	Per Curiam.  
 
O R D E R


	This is an application for writ of habeas corpus filed pursuant to the provisions of
Article 11.071, Tex. Code Crim. Proc.
	In March 1998, applicant was convicted of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Article 37.071, Tex. Code Crim. Proc.,
and the trial court, accordingly, set punishment at death.  This Court affirmed applicant's
conviction and sentence on direct appeal, Tong v. State, 25 S.W.3d 707 (Tex. Crim. App.
2000), cert. denied, 532 U.S. 1053 (2001). 
	Applicant presents twelve allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  The trial court did not hold a live
evidentiary hearing.  The trial court adopted the State's proposed findings of fact and
conclusions of law recommending that the relief sought be denied. 
	This Court has reviewed the record with respect to the allegations made by applicant. 
We adopt the trial judge's findings and conclusions with the exception of findings nos. 84
and 105, and conclusions nos. 33 and 40, which we explicitly reject.  Based upon the trial
court's findings and conclusions and our own review, we deny relief. 
	IT IS SO ORDERED THIS THE 1st DAY OF JULY, 2009.

Do Not Publish